 In the Matter of STEWART WARNER CORPORATIONandUNITEDSTEEL-WORKERS OFAMERICA, LOCAL 2937, AFFILIATEDWITH THEC. I. O.Case No. 9-C-1855.-Decided March 00, 1944Mr. Benjamin E. Cook,for the Board.Mr. F. H. Towner,of Chicago, Ill., for the respondent.Mr. James Robb,of Indianapolis, Ind., for the Union.Mr. William T. 1TThitsett,of counsel to the Board.DECISIONANDORDERSTATEMENTOF Ti-Ix CASEUpon an amended charge dated September 9, 1943, and duly filedby United Steelworkers of America, Local 2937, affiliated with theCongress of Industrial Organizations, herein called the Union, theNational Labor Relations Board, herein called the Board, by its Act-ing Regional Director for the Ninth Region (Cincinnati, Ohio), issuedits complaint dated September 11, 1943, against Stewart Warner Cor-poration, Indianapolis, Indiana, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices afFecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint, andNotice of Hearing thereon, were duly served upon the respondent andthe Union.With respect to the unfair labor practices, the complaint allegedin substance: (1) that from on or about March 1, 1943, the respondentquestioned its employees concerning their union affiliation; stated thatthere had never been and never would be a union in the respondent'splant; maintained surveillance of the activities of the Union and itsmembers; vilified and disparaged the Union and its leaders andorganizers; (2) that on March 10 and 11, 1943, the respondent dis-charged or laid off five named employees and thereafter failed andrefused to reinstate them for the reason that they joined and assistedthe Union and engaged in concerted activities with other employeesfor the purposes of collective bargaining or other mutual aid and pro-55 N L R B, No 108578129-44-vol. 55-39593 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDtection; and (3) that by the above stated acts, the respondent discrim-inated with respect to the hire and tenure of employment of the fivenamed employees and interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.On or about September 22, 1943, the respondent filed an answer, ad-mitting the jurisdictional allegations of the complaint and denyingthat it had committed any of the alleged unfair labor practices.Theanswer averred that the services of the five employees, alleged to havebeen discriminatorily discharged or laid off, were terminated for thereason that they were incompetent and insubordinate.Pursuant to notice, a hearing was held at Indianapolis, Indiana,from September 30 to October 3, 1943, before William F. Guffey, Jr.,the Trial Examiner duly designated by the Chief Trial Examiner.The Board, the respondent, and the Union were represented and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.At the beginning of the hearing,the respondent renewed its motion, previously denied by the ActingRegional Director, to dismiss paragraph 5 of the complaint I upon theground that the allegations contained therein were too vague andindefinite.The Trial Examiner denied the motion.The respondentthen orally moved for a bill of particulars with respect to the matterscontained in paragraph 5 of the complaint.The Trial Examinergranted the motion insofar as it sought the names of the respondent'sofficers or agents who were claimed to have engaged in the conduct setforth in paragraph 5 of the complaint, and the approximate datesupon which it was claimed that such conduct occurred.At the be-ginning of the next hearing session, counsel for the Board stated on therecord the information thus required.Near the close of the hearingcounsel for the Board moved to dismiss the complaint, without preju-dice, insofar as it alleged that Virgil O. Scales was discriminatorilydischarged.This motion, which was grounded on the impossibilityof adducing evidence in support of the allegation because of Scale'sinduction into the armed services, was unopposed.Ruling thereonhaving been reserved, tfie motion was granted by the Trial Examinerin his Intermediate Report.During the course of the hearing, rulingswere made by the Trial Examiner on various other motions and on ob-jections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner made during the course of the hear-ing, and finds that no prejudicial error was committed.The rulingsare hereby affirmed.IParagraph 5 of the complaint contains the allegations set forthin (1) of the secondparagraphherein. STEWART WARNER CORPORATION595On November 10, 1943, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichhe found that the respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act, and recommended that the re-spondent cease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.He further recommendedthat the complaint be dismissed insofar as it alleged that the re-spondent violated Section 8 (1) of the Act by engaging in surveillanceof the Union and by vilifying and disparaging it.On December 13, 1943, the respondent filed exceptions to the Inter-mediate Report and a supporting brief.Oral argument, in whichthe respondent and the Union participated, was had before the BoardatWashington, D. C., on January 13, 1944.The Board has considered the exceptions and brief submitted by therespondent, and, insofar as the exceptions are inconsistent with thefindings of fact, conclusions of law, and order set forth below, findsthem to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Virginia corporation having its principal officeat Chicago, Illinois, and operating a plant at Indianapolis, Indiana,where it is engaged almost entirely in the manufacture of militarysupplies under contract with the United States Government.Theprincipal raw inaterials used at the respondent's Indianapolis plantconsist of steel, brass, wood, aluminum, copper, bronze, and chemicals.During the year ending August 31, 1943, the value of the raw mate-rials used by the respondent at its Indianapolis plant was approxi-Inately $5,791,008, at least 90 percent of which was shipped to therespondent's Indianapolis plant from points outside the State of In-diana.During the same period the total value of the finished productsof the Indianapolis plant was approximately $7,509,884, almost all ofwhich was shipped to points outside the State of Indiana.The re-spondent concedes that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, Local 2937, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the respondent. DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THEUNFAIRLABOR PRACTICESA. IntroductionIn December 1942, several of the respondent's employees requestedthe Union to assist them in establishing a labor organization at therespondent's Indianapolis plant.During January, February, andMarch 1943, several organizational meetings were held among smallgroups of employees.During the same period many of the employeessigned union membership cards and others obtained transfer cardsfrom other locals of the Union so that they would be available as soonas a local could be established at the respondent's plant.On March4, 1943, James Robb, the Union's district director, informed J. W.Dunn, the respondent's plant manager, that the Unionwas attemptingto organize the employees.According to the testimony of employeeEarnestE.Wolff, whom we. like the Trial Examiner, credit, theUnion's activity in the plant prior to the early part of March was in"grapevine" form; the Union "was talked from one employee to theother."This activity,Wolff testified, was at its most intense stagebetween March 5 and 15. On March 5 or 6, a group of employees metand decided to request the Union to grant a charter for a local at therespondent's plant.On March 8, there was distributed at the plantgatesa union leaflet announcing that such a charter had been granted.G. M. Bates, the respondent's director of personnel who effected threeof the four discharges hereinafter discussed, saw the leaflet being dis-tributed and received one from Organizer Robb.2On March 9, Al Speck, the Union's temporary president, told Robbthat the Union's March 8 leaflet had "stirred up a lot of enthusiasmin the plant," and suggested that a steward system be set up and thatthe organizational activity be more widely extended throughout theplant.Pursuant to Speck's suggestion, Robb scheduled a meeting forthe evening of March 10. On that day Speck advised Robb that cer-tain foremen in the plant had learned of the proposed meeting.Never-theless, the meeting was held as scheduled, but it was attended by onlysix or seven employees. In less than 24 hours after the meeting em-ployees Cline and Roberts, who had been instrumental in the successof the Union's membership campaign, Weller, vice president of theUnion, and Lockett were discharged.B. The discrimination in regard to hire and tenure of employmentPrior to March 1943, the respondent operated three 8-hour shifts inits ordnance division.'In anattempt to achieve higher efficiency of2This finding is based on the testimony of organizer Robb and Veilin Wilhoit, an em-ployee who was interested in the UnionWe, like the Tiial Examiner, do not credit Bates'denial that he received one of the leaflets3The ordnance division is sometimes refers ed to in the record as the machine shop. STEWART WARNER CORPORATION597production in that division and thus avoid the criticism it had receivedfrom the United States Navy Department for failure to meet its con-tract schedules,the respondent,on February 20, 1943, decided to com-press the three 8-hour shifts into two 10-hour shifts,thereby enablingthe respondent to make better use of its available manpower andallowing itself a few non-production hours daily for the servicing ofmachines.At 6 p. m. on March 7, the 2-shift arrangement becameeffective.As a resultof the changefrom 3 to 2 shifts, it became neces-sary to terminate the employment of approximately 100 employees 4From March8 throughMarch 20, 46 employees voluntarily quit their'employment.From March8 throughMarch 30, 67 employees weredischarged.Included among those discharged during this periodwere employees Weller, Cline, Roberts,and Lockett,who were allegedin the complaint to have been discriminatedagainst.In its answer tothe Board's complaint the respondent alleged that the 4 employeeswere selectedfor dischargebecause of their incompetence and insub-ordination.BurrellWellercommenced working for the respondent in October1940 as a drill press operator at the rate of 60 cents per hour.OnJanuary 6,1943, he became a set-up man in the drill press departmentand continued on that job until his discharge on March 11, 1943.ByMarch 9, 1943, Weller was earning $1.08 per hour.On that date,Albert MacBeth,Weller's foreman, informed him that he had beenincreased to $1.14 per hour.Weller joined the Union in the latter part of February 1943.Hewas vice president of the Union's local in the respondent's plant.Hewas on the Union's organizing committee and attended that commit-tee'smeetings.He solicited members for the Union.He attendedthe Union's organizational meeting in Robb's office on March 10, the4G.M Bates, the respondent's director of personnel,and w. W J. Wiles, the respond-ent's assistant plant manager,testified that the change from 3 to 2 shifts and the dischargeof approximate'y 67 employees as a result thereof were a necessary part of the respondent'sattempts to achieve higher efficiency in production.Shortly after February 20, Batesissued a bulletin concerning the change in the number of shifts which stated in part : "Thenew program will in no way affect the number of employees now working, as all machinesare to be manned 100 % during the two working periods" Bates testified that the reduc-tion of personnel in the ordnance division was required despite his previous announcementto the contiary, because, between the issuance of his bulletin and the time of the reduction,many absentees had returned to work in the ordnance division, and the alamite division, towhich he had intended transferring some of the ordnance division employees, had almostcompletely shut down because materials for that division were no longer available.Likethe Trial Examiner, we find that the change from 3 to 2 shifts and the consequent reduc-tion of personnel was a bona fide attempt to achieve increased efficiency in production.5The severance papers of these employees state that they were laid off because no workwas available.Bates testified that it is the respondent's practice to label all severances aslay-offs unless the reason for the severance is something requiiing extreme penaltyBatestestified,however, that the employment relations of these 67 employees were completelysevered but they were spared a discharge record against themHe testified, that for therespondent's purposes, the employees were discharged, but for public record, they weremerely laid offIn view of Bates' uncontradictcd testimony, we find, as did the TrialExaminer, that the 67 employees referred to above were discharged and not laid off 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDevening before his discharge.A few days prior to Weller's discharge,S.Ted Cline, another employee alleged to have been discriminatorilydischarged, stoppedWeller in the plant as the shifts were changingand requested Weller to give him a supply of union membership cards.Weller gave Cline about 12 or 15 cards.This transaction took placewithin 10 feet of Foreman William Gilbert, who was not called totestify.When Weller reported for work at 7 a. in. on March 11, his time cardwas not in the rack.He asked the timekeeper if there was some mis-take concerning his time card.The timekeeper replied that there wasnot and told him to report to the personnel department where heawaited the arrival of Bates.When Bates arrived, he called Wellerinto his office where his pay check and separation papers were pre-pared and waiting for him.Bates told Weller of the reduction inpersonnel, and said, "I hear you're unhappy with us, Burrell."Wellerreplied that he was "very well satisfied" and reminded Bates that hehad worked for the respondent quite some time.Bates replied, "Yes,I understand that, but you still will have to go." 6The record is devoid of credible evidence supporting the respond-ent's claim that Weller was discharged either for insubordination orincompetence.Bates admitted, in fact, that Weller was not guiltyof any insubordination.The only evidence even tending to show in-competence is Bates' vague and general testimony that Weller had"not too much drill press experience" and that h: was "outrated asfar as his job was concerned."This testimony is unconvincing andnot credited in view of Weller's experience of almost 21/2 years aseither a drill press operator or a set-up man in the respondent's plant,his promotion from operator to set-tip man, his increases in wagesfrom 60 cents to $1.14 per hour, his uncontradicted testimony thathis work had never been criticized, and the admission of the respond-ent's attorney in oral argument before the Board that there was noobjection toWeller as a workman. Furthermore, at the time of thedischarge, he was qualified to act as inspector, drill press or drilllathe operator.We find, therefore, as did the Trial Examiner, thatWeller was not selected for discharge because of incompetence andinsubordination.S. Ted Clinebegan working for the respondent on January 19, 1943,as a hand screw machine operator.He continued at this work untilhis discharge on March 10, 1943.Cline joined the Union about the first of March 1943.Thereafter,he solicited union memberships at the plant and supplied membershipcards to other solicitors.He succeeded in persuading more than a6 The foregoing is based on Weller's credible testimony,which was not denied by Batesin any substantial respect STEWART WARNER CORPORATION599,dozen employees to join the Union.On one occasion seven or eightsigned membership cards were taken from his lunch pail by an un-known person and were never returned.As noted in the discussionofWeller's case, shortly before Cline's discharge,Weller suppliedhim with union membership cards in the plant during the change ofshifts while Foreman Gilbert stood nearby.Clint testified that on the night of March 10-11 he was working onthe shift which operates from 6 p. in. to 4: 30 a. m., and that at about2 a. m. on March 11 lie was called to Bates' office.His pay check andseverance papers were prepared and waiting for him.Accordingto Cline, Bates said to him, "I understand you are very unhappy."When Cline denied that he was unhappy in his work, Bates informedhim that the respondent was compelled to discharge some employeesand that Bates had selected Cline as one of the dischargees.Cline toldBates that he could not understand it and reminded Bates that whenthe respondent hired him it was understood that Cline was beyonddraft age and was being hired for the duration of the war.To thatBates replied, "Well, that has no part to play with this now."Cline,according to his testimony, asked Bates if there was anything wrongwith his work and Bates replied that there was not, but that the re-spondent had to discharge some employees and that Cline's name wason the list.Cline told Bates that his production rate was much higherthan that fixed by the time-study department for his job and askedBates if such things were not considered in the selection of people tobe discharged.Bates answered, "No, not in this case, we can't con-sider them."There was some discussion between Cline and Bates con-cerning the respondent's good faith in its selection of employees fordischarge.During this discussion Cline told Bates that he knewthat he had done his work well and that he would have to consider hisdismissal "a case of discrimination."To this Bates replied: "Haven'tyou heard I am an attorney? . . . Well, I know how to take care ofthose things so you call it whatever you want to and I will just callit no work."According to Cline's further testimony,Bates also saidthat the respondent was running the plant and that it would be run"without any outside help, organized or otherwise."Cline was re-quired to leave the plant immediately upon the conclusion of hisconference with Bates.Cline also testified that a few days after his discharge he askedBates for a letter of reference; that Bates told him that as a rule therespondent did not give letters of reference, and said, "I can't in thiscase anyway because in your particular case there might be some thingsof a very confidential nature that I can't put in writing."Bates, ac-cording to Cline, stated that he would speak over the telephone withanyone who called him with reference to Cline and his work.Bates 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen added, "I don't worry a damn bit about any union," and relatedhow "a fellow" came to him and apologized for having joined a unionand "just cried like a baby."Bates testified that on the night of March 10-11 there were at least10 or 12 operators, some of whom were senior to and more capablethan Cline, who were waiting for machines to be set up, that Clinewas away from his machine several times during that night, and thatCline had spent much of his time talking to other operators.Batesfurther testified that on that night he had a complaint from the assist-ant plant manager, W. W. J. Wiles, that Cline was causing confusionin the plant, that his production was clown, and that Cline's machineshould be running.?According to Bates, he then called Cline to theoffice and told him that he was reducing the force by releasing thosewho were either dissatisfied or did not care to continue working.Bates denied telling Cline that the respondent would run its plantwithout outside assistance.He did not deny stating that he was anattorney and knew how "to take care of those things."Bates testifiedthat he did not recall Cline's request for a reference letter.We, like the Trial Examiner, credit Cline's testimony and find thatthe circumstances of Cline's discharge were substantially as Cline re-lated and that Bates made the statements attributed to him by Cline.We find further that Cline asked Bates for a reference letter and thatBates on that occasion made the statements which Cline attributed tohim.Bates testified, in effect, that the reason Cline was included amongthe discharged employees was that Cline had repeatedly requested awage increase, that he had claimed that he could produce much morethan the set rate for his machine but that he would not do so until hereceived a wage increase, and that he had received reports that Clinespent too much time away from his machine which caused considerableconfusion among the other operators.F.H. Morgenthaler, one ofBates' personnel assistants, testified that Cline asked him for a wageincrease several times and that Cline's foremen, Robert Humphreyand William A. Loveall, stated that Cline deserved no increase be-cause of his frequent absences from his machine.Humphrey testi-fied that he had given Cline the same reason for not recommending anincrease.Loveall testified, however, that he had told Morgenthalerthat Cline did not have enough seniority to warrant an increase.Hefurther admitted that he knew of no other reason why Cline's wagerate should not be increased.Cline testified that during the 71/,, hours he worked on the nightof his discharge he completed what would amount to 10 hours workon the basis of the production rates set by the time-study department;7Wiles neither corroborated nor denied Bates' testimony ; he did admit, however, thathe had never spoken to Cline STEWART WARNER CORPORATION601that during the preceding night he turned out during the 10-hourshift the equivalent of 171/,> hours work on the basis of the rate set bythe time-study department; that his production had always been atabout that same rate during the time he worked for the respondent;and that his scrap ran less than 1 percent while the scrap of the shiftpreceding him ran from 10 to 25 percent of total production.Cline'stestimony concerning his production and scrap rates is uncontradicted.Cline also testified that he had received no complaints concerning thequality of his work and that he was never warned about being absentfrom his machine except on one occasion just prior to his dischargewhen he had been washing his hands for lunch and the set-up man toldhim that Foreman Humphrey had said for him to get back to work.Cline testified that his work had been complimented by inspectors,set-up men, and Foreman Loveall and Humphrey.He testified thatwhen he was leaving the plant after his discharge, he told ForemanHumphrey about his discharge and asked Humphrey about the qualityof his work.According to Cline, Humphrey replied, "Your work wasdefinitely all right, and if you have been fired . . . I don't knowa damn thing about it." Cline testified that William A. Lytle, theplant guard who escorted him to the gate after his discharge said,"If you ever want any reference or ever want anything let me know,I'll be glad to have you call on me because I know you got a rim-ming in there," and added, "I have passed there many times and youwas always busy working, I know you was a good worker." Lytledenied making the statements which Cline attributed to him.Hum-phrey testified that he could not recall ever complimenting Cline onthe quality of his work.Loveall admitted that Cline's production"was about normal."We, like the Trial Examiner, credit Cline's testimony and find thathis production rate was higher than the set rate, that his work wascommended by his superiors and others who observed his work, andthat he had received no serious complaints about his work.The respondent endeavored to show that Cline was guilty of ex-cessive absenteeism.Cline's labor analysis card, kept by the respond-ent in the normal course of business, does not support this claim.It shows that during the 71/2 weeks Cline worked for the respondent, hewas absent a total of only 4 days.Cline, without contradiction, testi-fied that a relapse from double pneumonia accounted for 3 of the 4days of absence.There is no showing that Cline's absences were un-excused or that they were excessive when compared with the absencesof other employees.Moreover, absenteeism was not uncommon inthe respondent's plant, as is shown by the respondent's assertion thatsome employees were discharged in March to make jobs available forreturning absentees. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDCline denied that he was ever insubordinate.The onlyevidenceof insubordination is Bates'testimony that "there were several reports,at least from supervisors over different arguments,I think" betweenCline and his supervisors."The evidence fails to support the re-spondent's contention that Cline was insubordinate.We find, as did the Trial Examiner, that the respondent's claim thatCline was selected for discharge because of incompetence and insub-ordination is not supported by the evidence.NellieEdna Robertswas employed by the respondent on October5,1942,as a drill press operator.At the time of her discharge on March10, 1943, she was employed as a hand screw machine operator.Roberts became interested in the Union in January or the early partof February 1943, and began soliciting other employees to join theUnion.Cline testified that Roberts was active on behalf of the Unionand that he had seen her solicit union memberships and had heard hertalk about the Union in the plant.Leona David,an employee whoworked next to Roberts,testified that she heard Roberts discuss theUnion.Roberts further testified that she distributed union member-ship cards to other employees before she went to work on the nightof March 10,1943; that during the change of shifts Bates was stand-ing at the cafeteria counter in the plant at the time when Roberts hadin her possession 25 union membership cards, 2 of which she then gaveto employees Dorothy Lockett and Gertrude Woodley; and thatBates saw her hand the membership cards to Lockett and Woodley.Lockett corroborated Roberts' testimony concerning this incident.Lockett testified that after Roberts gave her the membership card andshe started to sign it,Roberts mentioned the fact that Bates was stand-ing nearby;that she, notwithstanding that fact,completed signingthe card at that time; and that Bates saw her sign it.°Bates testifiedthat he did not remember this incident;that he did not see Lockett signa union card;that he never saw Roberts distribute union cards in theplant.We, like the Trial Examiner,credit the testimony of Robertsand Lockett,and find that Bates saw Roberts hand Lockett the cardand saw Lockett sign it.Roberts testified that she saw Bates standing in the plant duringthe evening of March 10 and that about 10 :30 on that evening she was8The nature of most of Bates'testimony is illustrated by that relating to the sourceof the claimed reports concerning Cline's arguments:Q Can you remember who made the report?A Of course,its hearsayIwon d say one of my personnel assistants,and some-body in the plant might have been the one, maybe the plant superintendent, or theforeman.Itmight have been Mr Gilbert.8 Lockett testified that the season she was certain that Bates saw her sign the card wasbecause of the fact that at the time she started to sign the card, Bates was getting somepickles from a jar at the cafeteria counter and when Lockett began to sign the card, Bites,for a few minutes,stopped his activity and held a fork full of pickles above the jar whilehe watched Lockett sign the card. STEWART WARNER CORPORATION603called to Bates' office where the following conversation took place.Bates told Roberts that he had received complaints that she was pass-ing out "some literature" and asked her if she was buying or sellinglottery tickets.Roberts replied that she was not; whereupon Batesinquired, "Well, do you know what the unrest is among the employeesand especially the women?"Roberts told Bates that she did notknow there was any unrest and asked Bates if there was anythingwrong with her work. Bates replied that there was nothing wrongwith her work and then turned to Esther Haggard, one of Bates' per-sonnel assistants, who was present, and asked her if there were any com-plaints about Roberts' work.Haggard, according to Roberts, repliedthat there were not.Bates then told Roberts that "It was very nice tohave this talk with you.Go on back to your machine." Robertsfurther testified that at about 2: 30 on the morning of March 11 shewas again called to Bates' office where Bates informed her that she wasone of the employees to be discharged and said, "Get this straight, wehave never had a union here, by God, we never will have. If youwant to join a union you better go over to Curtiss Wright's, they havegot a good union there."Roberts' check for the money due her andher separation papers were prepared and ready for her when sheentered Bates' office.At the conclusion of Roberts' conference withBates at about 2: 30 a. m., she was required to leave the plant immedi-ately and, pursuant to Bates' prior arrangements, was-taken home byone of the plant guards.Roberts testified, without contradiction, thaton the way out of the plant she told Humphrey, her foreman, that shehad just been discharged and that Humphrey tersely expressed hissurprise by saying, "Well, I'll be God damned."Bates testified that during the evening of March 10, he receivedreports from the police matron that Roberts had, spent a considerablenumber of hours in the rest room and that she was not working; thatat the same time he received reports from the assistant plant engineerthat there were too many people away from their machines andothers were just standing around; that he received reports that Rob-erts was spending her time selling tickets for a lottery; and that forthose reasons he called Roberts to his office.According to Bates'version of the conversation which took place in his office, Robertsdenied selling lottery tickets and stated that she was unable to worka 10-hour shift because she was heavy on her feet and that as faras she was concerned the respondent would have to go back to thethree 8-hour shifts.Bates then told Roberts of the complaints madeby the police matron and that Assistant Plant Manager Wile hadnoticed that she had been away from her machine too long.WhenRoberts replied that she was willing to try the 10-hour shift andthat she wanted to work and do a good job, Bates told her to return 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDto her work and that she must stay at her machine. Bates furthertestified that Roberts returned to her. machine, remained there forabout 5 minutes, went to the wash room, again "spent considerabletime" away from her machine, and that he then called her into theoffice and discharged her.Bates testified that when Roberts was inhis office on this occasion Roberts said, "I have nothing to do withthe union," and that he replied that the respondent was concernedabout production and not about unions and that whether or notRoberts belonged to a union was immaterial so long as she would stayat her machine and do her work. Bates denied that he had ever toldRoberts that there never had been and never would be a union in theplant.He testified that he could not recall asking Roberts aboutunrest in the plant.Haggard testified that she was in Bates' office at the time when hetalked to Roberts early in the evening of March 10; that she did notrecall the conversation very clearly but that she did remember Batesdiscussing with Roberts the reports that she had spent a great dealof time in the rest room away from her machine and that she had beenselling lottery tickets.Haggard further testified that she had no firsthand knowledge of Roberts' activities and that she knew only whatthe police matron had reported about Roberts loitering in the restroom.Haggard testified, however, that after Bates had talked toRoberts the first time on the evening of March 10, she made herown check of Roberts' absences from her machine and reported thatmatter to Bates. She also testified that Roberts had been reportedfor loitering in the rest room prior to March 10. Foreman Humphreytestified that he was Roberts' supervisor in March 1943, that at thattime he noticed Roberts away from her machine on a number ofoccasions, and that about March 10 he warned Roberts to pay moreconstant attention to her machine.He was unable, however, to statejust how often she was absent from her machine.He testified thatwhen Roberts was absent from her machine she was told that he hadno objection to her going to the rest room but only to her "stayingup there so long," but that he did not know how long she had stayedthere.Roberts testified that on the night she was discharged she did notspend more than 15 minutes in the rest room and that Bates did notmention loitering in the rest room during either of her conferenceswith him during that night 10 She testified that the only thing shesaid to Bates concerning the 10-hour shift was that none of the em-ployees liked it because the hours were too long and that she particu-larly found it difficult to remain on her feet that long.Roberts deniedthat she ever indicated that she would quit her job because of the10 I3aggard admitted that female employees are permitted a 15-minute rest period. STEWART WARNER CORPORATION60510-hour shift.She testified that she never left her machine exceptwhen necessary and that she had never received any complaints aboutleaving her machine or about the quality of her work.Accordingto her uncontradicted testimony, Roberts' work had been compli-mented by Joe Mahoney, an inspector, and Bob Cisk, a supervisor ofthe drill press operators; on the night of her discharge, when hermachine was working poorly and the set-up man was unable to get itproperly adjusted, she asked three or four times to be removed fromthe machine and Foreman Humphrey refused to grant her request,saying that Roberts "was as good an operator" as he had.Further-more, in addition to the work which she was performing at the timeof her discharge, she was qualified and had experience on the assem-bly line and operating a turret lathe and a drill press.We, as did the Trial Examiner, reject the testimony of Bates, Hag-gard, and Humphrey concerning Roberts' working habits and the cir-cumstances surrounding her discharge and credit Roberts' testimonyregarding these matters.Like the Trial Examiner, we also find thatBates inquired about unrest in the plant, and that he made the anti-union statement attributed to him by Roberts.We find further thatRoberts received compliments about her work from her supervisorsand that she received no criticism of her work or because she wasabsent from her machine.The respondent endeavored to show that Roberts was guilty of ex-cessive absenteeism.Her labor analysis card, kept by the respondentin the normal conduct of its business, shows that from the week end-ing January 5, 1943, to the date of her discharge, Roberts was absentabout 19 days. She testified that during this period she was incapac-itated for 2 weeks with a sprained ankle and that she lost 2 additionaldays when her daughter underwent an operation. There is noevidence of her absenteeism prior to January 5.What evidencethere is of absences is of little if any probative value since, exceptfor Roberts' explanation, there is no showing that the absences wereunexcused or that they were excessive in comparison to the workrecords of other employees or as tested by the expectancy of absen-teeism in the respondent's plant at the time in question.There is no evidence in the record of any insubordination on Rob-erts' part except the testimony of Bates that Roberts was insubordi-nate on the night she was discharged "inasmuch as she disobeyed thecompany rule about working." Since the evidence of Robert's neg-lect of her work has been discredited, there is no credible evidence ofinsubordination even by Bates' standards.We find, therefore, that the respondent's claim that Roberts wasselected for discharge because of incompetence and insubordinationis not supported by the evidence. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoberts testified that after her discharge the United States Em-ployment Service sent her back to the respondent for employment inthe ordnance division and that Haggard refused to accept her foremployment.Haggard could not recall this incident but testified thatitmight have occurred.We credit Roberts' testimony and find thatthe respondent refused to reemploy Roberts after her discharge.Dorothy Lockettbegan working for the respondent on November27, 1942, as an assembler on the alamite line. She became an inspec-tor in the ordnance division about December 27, 1942, and continuedin that work until her discharge on March 11, 1943.Lockett joined the Union on March 9, 1943.Roberts, Lockett'smother, gave her a union membership card and Lockett signed it whilethey were in the cafeteria about 6 p. in. on March 10 and while Bateswas standing nearby.The circumstances surrounding Lockett's sign-ing of the union membership card are related above in connection withthe discussion of Roberts' discharge.We have found that Bates sawLockett sign the card.When Lockett returned to her work after lunch at about noon onMarch 11, she found a note on her desk asking her to see Haggard.Lockett's testimony regarding her conference with Haggard is sub-stantially as follows:When Lockett went to Haggard's office, Hag-gard informed her of the necessity of reducing personnel because ofthe change in the number of shifts and stated that Lockett had beenselected as one of the dischargees.Lockett objected to signing certainpapers in connection with the discharge pursuant to Haggard's re-quest and asked Haggard under whose orders she was making the dis-charge.Haggard replied, "I can't talk to you about that, I have myorders."Lockett inquired why she was being discharged while therespondent was still hiring new employees and Haggard replied, "Idon't know. It's just the orders I have."Haggard asked Lockettif she was satisfied with her work. Lockett replied that she was.Haggard then stated, "You would be more satisfied with the union"in the plant, whereupon Lockett replied that, as far as wages andhours were concerned, she would.Haggard then said, "Well, therehas never been any union here and there never will be." Lockett wasrequired to leave the plant immediately upon the conclusion of herconference with Haggard notwithstanding the fact that the shift wasonly about half completed.Haggard denied that she had anything to do with dischargingLockett.She testified that she may have talked to Lockett but thatBateshandled the discharge.We, like the Trial Examiner, creditLockett's testimony and find that Haggard discharged Lockett andthat, at the time of the discharge, Haggard made the statementsrelated by Lockett. STEWART WARNER CORPORATION607Three or four days after Lockett was discharged she returned tothe plant to obtain the birth certificate she had submitted when shewas hired.On this occasion Lockett told Bates that she had beendischarged and desired the return of her birth certificate.Accordingto Lockett, some discussion then ensued between her and Bates as towhether Lockett had been discharged or merely laid off.Lockettinsisted it was a discharge and told Bates he ought to know why sheconsidered it a discharge.Lockett testified that Bates replied, "Well,it certainly wasn't over a union."Bates did not contradict Lockett'stestimony in This regard.He testified that he did not recall any con-versation with Lockett concerning her birth certificate and that hedid not recall telling her that her discharge was not because of herunion activities.We, like the Trial Examiner, credit Lockett'stestimony, and find that Bates made the statements attributed to him.Bates testified that during the morning of March 11, Lockett cameto his office, expressed her dissatisfaction with working conditions inthe plant, and said that she did not care to work under such condi-tions.Lockett denied going to Bates' office on March 11 and thatshe made the statement as claimed by Bates. Like the Trial Examiner,we credit her denial.The only evidence tending to show that Lockett was incompetentisBates' vague and general assertion that Lockett had had very littleprevious experience in the type of work that she was doing for therespondent and that she "seemed to be" inefficient.He related nofacts in support of his conclusions.According to Lockett's credibletestimony, she never received any complaints about the quality of herwork, but she had, on the contrary, been complimented by an inspectorfrom the respondent's Chicago plant, and at the time of her dischargewas offered a letter of recommendation by Ed Oden, her immediatesuperior, if she desired to obtain a job as an inspector in some otherplant.WTe, like the Trial Examiner, credit Lockett's testimony in thisregard.The respondent endeavored to show that Lockett was guilty ofexcessive absenteeism.Her labor analysis card, kept by the respond-ent in the normal course of its business, shows that from the weekending January 5, 1943, to the date of her discharge, Lockett was ab-sent about 10 days and worked less than 8 hours on 9 other days.There is no evidence of her absenteeism prior to January 5.Locketttestified, without contradiction, that she received no complaints aboutabsenteeism.As in the case of Roberts, this evidence is of little ifany probative value since there is no showing that the absences wereunexcused or that they were excessive when tested by the absenteerecords of other employees or by the expectancy of absenteeism at therespondent's plant at the time in question. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no evidence that Lockett was ever insubordinate. Shetestified that she never had been, and Bates testified that he couldnot recall whether she had been insubordinate.We find, as did the Trial Examiner, that the respondent's claimthat Lockett was selected for discharge because of incompetence andinsubordination is not supported by the evidence.ConclusionsUpon the facts set forth above and upon the entire record it isclear thatWeller, Cline, Roberts, and Lockett were selected for dis-charge because of their membership in and activity on behalf of theUnion."The respondent was fully aware of the union activity ofits employees.Organizer Robb had informed Plant Manager Dunnon March 4, 1943, of the Union's organizational activity, much ofwhich was thereafter carried on in and about the plant.On March8,Bates received a copy of the Union's leaflet, which was being dis-tributed in front of the plant and which announced the grantingof a charter to the Union. This leaflet engendered considerableunion enthusiasm among the employees, which was noticeable in theirdiscussions the following clay.Weller, vice president of the Union,kept a supply of membership cards on hand in the plant, a numberof which he turned over to Cline in the presence of Foreman Gilbert.Cline, in turn, distributed cards to other solicitors and successfullycanvassed the plant for members.Roberts' open advocacy of theUnion was well known to her fellow employees. Bates saw herobtain the signature of Lockett to a union membership card just afew hours before the discharges began. It is significant that thedischarges of these energetic union adherents followed immediatelyafter the union meeting of March 10 of which the respondent's fore-men had knowledge.Also significant is the summary and precipitatemanner in which the dismissals were effected.Cline, Roberts, andLockett were discharged in the middle of their shifts and sent homewithout being permitted to finish their work.This treatment, therespondent's attorney admitted in his oral argument before the Board,was contrary to the respondent's policy and normal procedure.Moreover, the respondent shifted its position with respect to thereasons assigned for the discharges.At the time of the discharges,Weller, Cline, and Lockett were told that they were "unhappy" orn Thee a is no mei it to the respondent's contention that any discriminatory motive isrebutted by the fact that only 5 discharges out of a total of 67 were alleged to have beendiscriminatory.Moreover, the record shows that other employees, both members of thisUnion and of another union, claimed that their discharges were discriminatory;some ofthem did not desire to press their claims for personal reasons, while othershad filed chargesthrough their respectiveunions. STEWART WARNER CORPORATION609``dissatisfied";while Roberts was questioned about the"unrest" inthe plant and told to go to Curtiss Wright's if she wanted to join aunion.-However, in its answer to the Board'scomplaint,the re-spondent alleged that the above-mentioned employees were dis-charged for incompetency and insubordination, allegations which wehave found unsupported by the evidence.At the hearing before theTrial Examiner, Bates testified that, in selecting the employees fordischarge, the respondent considered efficiency, dependability, co-operation, satisfaction with their duties, and seniority.The evi-dence, however, does not show that these employees were deficient inthese respects.That the respondent did not rely on such standardsin the case of these four employees is shown by the fact (1) that therespondent's counsel admitted at the oral argument before the Boardthat the respondent had no objection to Weller as a workman; (2)thatWeller's 3 years seniority vas ignored; (3) that Bates told Clineat the time of his discharge that his work was satisfactory and thatthe fact that his production record was higher than the set rate couldnot be considered; and (4) that Roberts was informed by Batesshortly before her discharge that there was nothing wrong with herwork.When the foregoing factors are considered in the light of therespondent's statements and conduct at the time of the discharges andshortly thereafter, the real motive for their selection becomes apparent.Thus, when Cline accused Bates of discriminating against him, Batesimplied that as a lawyer lie was capable of effecting a discharge with-out revealing his discriminatory purpose.Bates then stated that therespondent would run its plant "without any outside help, organizedor unorganized."While agreeing to talk to anyone who called himabout Cline's work, Bates refused to give him the requested letter ofreference because "in your particular case there might be somethingof a very confidential nature that I can't put in writing." Roberts wasfirst questioned about the "unrest" among the employees and was laterdischarged with the remark that, "we never had a union here, by God,we never will have. If you want to join a union, you better go to Cur-tissWright's, they have a good union there." The respondent gave noexplanation for its refusal to rehire Roberts when she was later sentback by the United States Employment Service, which regularly fur-nished the respondent with its employees. In response to Haggard'squestion, Lockett admitted that she would be more satisfied with theunion in the plant; whereupon Haggard replied,"Well,there hasnever been a union here and there never will be." Shortly thereafterwhen Lockett returned to get her birth certificate, Bates made theunsolicited assertion that Lockett's discharge"certainly wasn't overa union."575129-44-vol 55-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, we find that the "dissatisfaction," "unhappi-ness.," "unrest,"and "confidential"thingsover whichthe respondentwas concerned had referenceto the Unionand the organizational ac-tivities of the employees.We find further that the respondent se-lected for discharge the four employees in question because of theirunion membership and activities.The respondent contends that any discriminatory motive is re-butted by the fact that the Union's temporary presidentand some ofits other members were retained after the March discharges and bythe fact that many employees, including Cline, were hired with knowl-edge that they were members of one union or another.We find nomerit in these assertions.Clearly, a complete house cleaning of unionmembers and supporters is not essential to a finding that some em-ployees have been discriminated against. In support of the other as-sertion, the respondent introduced in evidence a list, which it claimsto be incomplete, of 26 persons employed by the respondent at the timeof the hearing,whose applications for employment state that theywere members of some union at the time they were hired.There areabout 17 different unions represented by these 26 employees.Therewas no threat by any of these organizations to organize the entireplant.The situation presented by these few scattered and unrelatedunion members is in no way analogous to the Union's energetic or-ganizational campaign which confronted the respondent in March1943.Upon the entire record, we find that the respondent discriminated inregard to the hire and tenure of employment of Burrell Weller, S. TedCline, Nellie Edna Roberts, and Dorothy Lockett, by discharging andrefusing to reinstate them because of their membership and activ-ities in the Union, and thereby interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section 7of the Act.C. Interference, restraint, and coercionThe complaint alleged that the respondent questioned its employeesconcerning their union affiliations.The respondent uses an applica-tion for employment which requires the applicant to list all organiza-tions, "church, lodge, P. T. A., brotherhood, fraternity, club, civicleague, or luncheon clubs, military or others" to which the applicantbelongs.12Any objective interpretation of this language would requirean applicant to reveal his union affiliations. It is clear from the recordthat many applicants so interpreted it and did list thelabor organiza-tion of which they were members.We find that the language above'^Bates testified that the answering of this question is entirely voluntary and that appli-cants are not pressed for this infoi orationHe testified,however,that the applicant isnot informed that listing this information is voluntary STEWART WARNER CORPORATION611quoted requires an applicant for employment to reveal his unionaffili-ations and that it constitutes a questioning of applicants for employ-ment concerning their union affiliations.We find that by the discriminatory discharge of the four above-named employees, by the anti-union remarks of Bates and Haggard asfound above, and by the questioning of applicants for employmentconcerning their union affiliations, the respondent interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.We find that the evidence does not support the allegations of thecomplaint that the respondent maintained surveillance of and spiedupon the Union and its members and that it vilified and disparagedthe Union and its leaders and organizers.We shall order that theseallegations of the complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in and is engagingin unfair labor practices, we shall order it to cease and desist there-from and to take certain affirmative action designed to effectuate thepolicies of the Act.We have found that the respondent discriminated in regard to thehire and tenure of employment of S. Ted Cline, Dorothy Lockett,Nellie Edna Roberts, and Burrell E. Weller.We shall order that therespondent offer to Weller, Roberts, and Lockett immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of pay they may have suffered by reasonof the discrimination by payment to each of them of a sum of moneyequal to the amount which he normally would have earned as wagesfrom the date of the discrimination against him to the date of therespondent's offer of reinstatement, less his net earnings 13 duringBy "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and woikmg elsewherethan for the respondent, which would not have been incurred but for his unlawful d schargeand the consequent necessity of his seeking emploSment clsewheneSeeAfattei of CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of America, Lumberand SawmillWorkers Union, Local2590,8 N. L. R. B 440. Monies received for workperfoi coed' upon Fedei al, State, county, municipal, on other work-relief projects shall beconsidered as earningsSeeRepublic Steel Corpo?ationv N L R8.,'311 IT S 7. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid period.Since Cline testified that he did not desire reinstatement,we shall merely order that the respondent make Cline whole for anyloss of pay he has suffered by reason of the discrimination, by paymentto him of a sum of money equal to the amount which he normally wouldhave earned as wages from the date of the discrimination against himto September 30, 1943, the date upon which the hearing herein com-menced, less his net earnings 14 during said period.We have found that the applications for employment used by the re-spondent require applicants for employment to disclose their unionaffiliations, if any.We shall order that this question be deleted fromthe application or amended to except labor organizations.We shall further order that the allegation of the complaint thatVirgil O. Scales was discriminatorily discharged, be dismissed withoutprejudice, inasmuch as his induction into the armed forces preventedthe adducing of evidence in support of that allegation.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America, Local 2937, affiliated with theCongress of Industrial Organizations, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of S. Ted Cline, Dorothy Lockett, Nellie Edna Roberts, andBurrell E. Weller, and thereby discouraging membership in UnitedSteelworkers of America, Local 2937, affiliated with the Congress ofIndustrial Organizations, the respondent has engaged in and is en-gaging in unfair labor practices, within the meaning of Section 8 (3)of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in surveillance and spying uponthe Union and its members or in vilifying and disparaging the Union,its leaders and organizers, in violation of Section 8 (1) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,14 See footnote13,supra. STEWART WARNER CORPORATION613the National Labor Relations Board hereby orders that the respondent,Stewart Warner Corporation, Indianapolis, Indiana, and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,Local 2937, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, by discharging or re-fusing to reinstate any of its employees, or by discriminating in anyother manner in regard to their hire or tenure of employment or anyterms or conditions of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self -organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities, for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Dorothy Lockett, Nellie Edna Roberts, and Burrell E.Weller immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority andother rights and privileges;(b)Make whole Dorothy Lockett, Nellie Edna Roberts, and BurrellE.Weller for any loss of pay they have suffered by reason of therespondent's discrimination against them, by payment to each of themof a sum of money equal to the amount which he normally would haveearned as wages from the date of the discrimination against him tothe date of the respondent's offer of reinstatement, less his net earningsduring such period;(c)Make whole S. Ted Cline for any loss of pay he has sufferedby reason of the respondent's discrimination against him, by paymentto him of a sum of money equal to the amount which he normallywould have earned as wages from the date of the discrimination againsthim to September 30, 1943, less his net earnings during such period;(d)Delete from its applications for employment the question re-quiring the disclosure of union affiliation or amend the question soas to except the listing of labor organization affiliations;(e)Post immediately in conspicious places in its plant in Indian-apolis, Indiana, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stat-ing: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), (c), and (d) of this Order; and 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) that' the respondent's employees are free to become and remainmembers of United Steelworkers of America, Local 2937, affiliatedwith the Congress of Industrial Organizations, or any other labororganization, and that the respondent will not discriminate againstany employee because of his membership or activity in that or anyother labor organization ;(f)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.AND IT IS FTTRTHER ORDERED that the complaint, insofar as it allegesthat the respondent violated Section 8 (1) of the Act by engaging insurveillance of the Union and its members, be, and it hereby is,dismissed.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent violated Section 8 (3) of the Act with respect toVirgil O. Scales, be, and it hereby is, dismissed without prejudice.